Case: 22-1301     Document: 27     Page: 1   Filed: 05/09/2022




          NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

            CONSUELO E. KELLY-LEPPERT,
                  Plaintiff-Appellant

                              v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2022-1301
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-00955-NBF, Senior Judge Nancy B. Fire-
 stone.
                  ______________________

                    Decided: May 9, 2022
                   ______________________

       CONSUELO E. KELLY-LEPPERT, Overland Park, KS, pro
 se.

     EVAN WISSER, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for defendant-appellee. Also represented by BRIAN M.
 BOYNTON, ELIZABETH MARIE HOSFORD, PATRICIA M.
 MCCARTHY.
                  ______________________
Case: 22-1301      Document: 27      Page: 2     Filed: 05/09/2022




 2                                          KELLY-LEPPERT   v. US



     Before MOORE, Chief Judge, DYK and PROST, Circuit
                          Judges.
 PER CURIAM.
     Consuelo Kelly-Leppert appeals the Court of Federal
 Claims’ dismissal of her complaint for lack of subject-mat-
 ter jurisdiction and its denial of her motions for reconsid-
 eration. We affirm.
                          BACKGROUND
     Ms. Kelly-Leppert sued the United States seeking
 monetary damages arising from the death of her husband
 and business partner, Michael J. Kelly, a Vietnam War vet-
 eran. Appx. 2. She alleged the United States failed to pro-
 vide Mr. Kelly with a requested Agent Orange medical
 examination. Ms. Kelly-Leppert also alleged the Depart-
 ment of Veterans Affairs (VA) gave Mr. Kelly a defective
 examination by failing to conduct a lung biopsy. Id. Ms.
 Kelly-Leppert claimed $138 million in damages, including
 loss of consortium, pain and suffering, and damages to
 their shared business. Id.
      The Claims Court liberally interpreted Ms. Kelly-Lep-
 pert’s pleading to assert: (1) breach of contract; (2) breach
 of fiduciary duty; (3) malpractice against the VA medical
 facility; (4) a violation of Mr. Kelly’s civil and constitutional
 rights under the Fourteenth Amendment; and (5) claims
 for veterans benefits. Appx. 2–4. The Claims Court dis-
 missed for lack of subject-matter jurisdiction. Appx. 7–9.
     Ms. Kelly-Leppert moved for reconsideration.
 Appx. 13–14. The Claims Court identified three new issues
 in Ms. Kelly-Leppert’s motion: (1) a Fifth Amendment tak-
 ings claim; (2) a claim that the Tucker Act is unconstitu-
 tionally vague; and (3) additional statutes and regulations
 related to breach of fiduciary duties and torts that Ms.
 Kelly-Leppert alleged support her claims. Appx. 16–18.
 The Claims Court denied the motion. Appx. 19.
Case: 22-1301     Document: 27      Page: 3    Filed: 05/09/2022




 KELLY-LEPPERT   v. US                                        3



     Ms. Kelly-Leppert simultaneously filed a notice of ap-
 peal and a second motion for reconsideration. We deac-
 tivated the appeal pending the resolution of the motion for
 reconsideration. The Claims Court denied the motion.
 Appx. 23. We subsequently reactivated Ms. Kelly-Lep-
 pert’s appeal. We have jurisdiction under 28 U.S.C.
 § 1295(a)(3).
                          DISCUSSION
      We review de novo whether the Claims Court had sub-
 ject-matter jurisdiction. Bianchi v. United States, 475 F.3d
 1268, 1273 (Fed. Cir. 2007). We review the Claims Court’s
 denial of a motion for reconsideration for abuse of discre-
 tion. Renda Marine, Inc. v. United States, 509 F.3d 1372,
 1379 (Fed. Cir. 2007). An abuse of discretion occurs when
 a court misunderstands or misapplies the relevant law or
 makes clearly erroneous findings of fact. Id.
      Ms. Kelly-Leppert first argues that the Claims Court
 erred in concluding it lacked jurisdiction over her Fifth
 Amendment takings claim. Appellant’s Informal Br. 1.
 Ms. Kelly-Leppert did not raise the potential takings claim
 until her reply brief in support of her first motion for recon-
 sideration. Appx. 17. The Claims Court determined Ms.
 Kelly-Leppert could have raised this argument in her orig-
 inal complaint, and thus it did not justify reconsideration.
 Id. Because Ms. Kelly-Leppert did not raise this claim un-
 til late in the case, the Claims Court did not abuse its dis-
 cretion.
     Ms. Kelly-Leppert next argues that the Claims Court
 improperly evaluated her second motion for reconsidera-
 tion under Rule 60(b) of the Rules of the Court of Federal
 Claims (RCFC) because she filed it under RCFC 59(a). Ap-
 pellant’s Informal Br. 2. The Claims Court did not abuse
 its discretion. A motion for reconsideration under RCFC
 59(a) must be filed no later than 28 days after the entry of
 judgment. RCFC 59(b)(1). The Claims Court’s dismissal
 issued on July 8, 2021, and Ms. Kelly-Leppert timely filed
Case: 22-1301    Document: 27       Page: 4   Filed: 05/09/2022




 4                                       KELLY-LEPPERT   v. US



 her first motion for reconsideration under RCFC 59(a).
 Appx. 13. The Claims Court denied the first motion on De-
 cember 10, 2021. Ms. Kelly-Leppert then filed a second mo-
 tion for reconsideration outside the 28-day window for
 reconsideration under RCFC 59(a). RCFC 60(b), however,
 allows for relief from a final judgment so long as the motion
 is filed within a reasonable time and no more than one year
 after the entry of the judgment. Thus, the Claims Court
 did not err in evaluating Ms. Kelly-Leppert’s second motion
 under RCFC 60(b) rather than RCFC 59(a).
     Ms. Kelly-Leppert also argues that the Claims Court
 has jurisdiction over her Vaccine Act claim, which she
 raised for the first time on appeal. Appellant’s Informal
 Br. 2. Because Ms. Kelly-Leppert did not raise this claim
 before the Claims Court, we will not consider it on appeal.
     Finally, to the extent Ms. Kelly-Leppert challenges the
 Claims Court’s original dismissal of her claims, her brief-
 ing fails to identify any reversible error. For the reasons
 the Claims Court stated, none of Ms. Kelly-Leppert’s five
 original claims falls within the scope of the Claims Court’s
 limited jurisdiction. Appx. 7–9.
                        CONCLUSION
     Because we discern no error in the Claims Court’s dis-
 missal of Ms. Kelly-Leppert’s complaint for lack of subject-
 matter jurisdiction and no abuse of discretion in its denial
 of her motions for reconsideration, we affirm.
                        AFFIRMED
                            COSTS
 No costs.